 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PAUL S. KUBE
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00257-NONE-SKO
                                         )
11                     Plaintiff,        )                 STIPULATION TO CONTINUE
                                         )                 SENTENCING HEARING TO OCTOBER
12                                       )                 1, 2021; ORDER THEREON
     vs.                                 )
13                                       )
                                         )                 Date: October 1, 2021
14   PAUL S. KUBE,                       )                 Time: 8:30 AM
                                         )                 Judge: Hon. Dale A. Drozd
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18            IT IS HEREBY STIPULATED by and between the Defendant, PAUL S. KUBE, his

19   attorney of record, CAROL ANN MOSES, and Assistant United States Attorney, JEFFRREY A.

20   SPIVAK, that the Sentencing Hearing in the above-captioned matter currently scheduled for
21   September 17, 2021 at 8:30 AM be continued to October 1, 2021 at 8:30 AM.

22            Assistant United States Attorney Jeffrey A. Spivak joins this request.

23            On June 25, 2021, Mr. Kube pleaded guilty to Count Two of the Indictment, a violation of

24   18 U.S.C. § 113(a)(4) – Assault by striking, beating or wounding. Mr. Kube is currently

25   scheduled to be sentenced on September 17, 2021 at 8:30 AM in front of the Honorable Dale A.

26   Drozd.
27            Due to the work and vacation schedules of parties in this case, the currently scheduled

28   sentencing date does not allow for the Presentence Investigation Report Interview to be held in


     STIPULATION TO CONTINUE SENTENCING
     HEARING; [PROPOSED] ORDER THEREON                                                                  1
 1   time for the Probation Officer to have ample time to prepare the Presentence Investigation Report

 2   and send it to the parties for draft objections or formal objections.

 3           Mr. Kube remains fully compliant with all terms and conditions of his pretrial release.

 4           Mr. Kube respectfully requests a continuance of his Sentencing Hearing in Case No. 1:19-

 5   cr-00257-NONE-SKO from September 17, 2021 at 8:30 AM to October 1, 2021 at 8:30 AM.

 6

 7

 8   Dated: July 9, 2021                                    /s/ Carol Ann Moses
                                                            CAROL ANN MOSES
 9                                                          Attorney for Defendant,
                                                            PAUL S. KUBE
10

11   Dated: July 9, 2021                                    /s/ Jeffrey A. Spivak         k
                                                            JEFFREY A. SPIVAK
12                                                          Assistant United States Attorney

13

14

15                                                 ORDER
16           GOOD CAUSE APPEARING, the above request to continue the Sentencing Hearing in
17   Case No. 1:19-cr-00257-NONE-SKO from September 17, 2021 at 8:30 AM to October 1, 2021 at
18   8:30 AM is hereby accepted and adopted as the order of this Court.
19
     IT IS SO ORDERED.
20
         Dated:     July 11, 2021
21                                                       UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


     STIPULATION TO CONTINUE SENTENCING
     HEARING; [PROPOSED] ORDER THEREON                                                                 2
